Exhibit 10.2

 

GLORY STAR NEW MEDIA GROUP HOLDINGS LIMITED

RESTRICTED STOCK GRANT NOTICE

 

Glory Star New Media Group Holdings Limited, a Cayman Islands exempt company
(together with any successor thereof, the “Company”), pursuant to its 2019
Equity Incentive Plan, as amended from time to time (the “Plan”), hereby grants
to the holder listed below (“Participant”), the number of shares of the
Company’s ordinary shares, par value $0.0001, set forth below (individually and
collectively referred to as the “Restricted Shares”). The Restricted Shares are
subject to all of the terms and conditions set forth herein and in the
Restricted Stock Award Agreement attached hereto as Exhibit A (the “Restricted
Stock Agreement”) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Restricted Stock
Agreement.

 

Participant:           Grant Date:           Total Number of Restricted Shares:
          Period of Restrictions:   The Restricted Shares shall initially be
unvested. The Restricted Shares shall vest and the restrictions thereon shall
lapse according to the following schedule, subject to Participant’s continuous
service with the Company through and including the applicable vesting date:  

Subject to Section 3.1 of the Restricted Stock Agreement and Section 8 of the
Plan, in no event shall any unvested portion of the Restricted Shares vest after
Participant’s termination of service.

 

As a condition to the grant of the Restricted Shares, Participant represents and
warrants that Participant is purchasing the Restricted Shares solely for
investment purposes and not with an intention to transfer, sell or otherwise
dispose of such Restricted Shares, except as permitted pursuant to the Plan and
in compliance with applicable securities laws. Participant also acknowledges
that Participant understands that the Restricted Shares are subject to the
transfer restrictions under the Plan and the Restricted Stock Agreement. Each
certificate evidencing Restricted Shares issued to the Participant hereunder
shall bear a legend in substantially the following form:

 

THE OFFER AND SALE OF THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT.

 



1

 

 

By signing below, Participant agrees to be bound by the terms and conditions of
the Plan, the Restricted Stock Agreement and this Grant Notice. Participant has
reviewed the Restricted Stock Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Restricted Stock Agreement and the Plan. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions arising under the Plan, this Grant Notice
or the Restricted Stock Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Grant Notice effective as
of the Grant Date:

 

 

Participant

 

 

 

Company

 

Glory Star New Media Group Holdings Limited

            Name:   Bing Zhang, Chief Executive Officer

 



2

 

 

EXHIBIT A

 

THE SECURITIES REPRESENTED BY THIS RESTRICTED STOCK AWARD AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT THE COMPANY’S PRIOR
WRITTEN CONSENT WHICH MAY BE GRANTED OR WITHHELD IN THE COMPANY’S SOLE
DISCRETION, UNLESS A REGISTRATION STATEMENT IS IN EFFECT WITH RESPECT THERETO
UNDER SECURITIES ACT OF 1933 AND, IN ANY EVENT, IN COMPLIANCE WITH ANY AND ALL
REASONABLE REQUIREMENTS IMPOSED BY THE COMPANY AND PURSUANT TO SECURITIES ACT OF
1933 AND ALL APPLICABLE STATE SECURITIES LAWS.

 

RESTRICTED STOCK AWARD

 

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) to which this
Restricted Stock Agreement (this “Agreement”) is attached, Glory Star New Media
Group Holdings Limited, a Cayman Islands exempt company (together with any
successor thereof, the “Company”), has granted to Participant restricted shares
of the Company’s ordinary shares, par value $0.0001 (the “Restricted Shares”)
under the Company’s 2019 Equity Incentive Plan, as amended from time to time
(the “Plan”) as indicated in the Grant Notice.

 

1. General.

 

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice, unless the context
clearly indicates otherwise.

 

1.2 Incorporation of Terms of Plan. The Restricted Shares are subject to the
terms and conditions of the Plan which are incorporated herein by reference. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.

 

2. Grant of Restricted Shares.

 

2.1 Grant of Restricted Shares. In consideration of Participant’s employment
with or service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), the Company grants to Participant the Restricted Shares, upon the
terms and conditions set forth in the Plan and this Agreement, subject to
adjustments as provided in Section 15 of the Plan.

 

2.2 Consideration to the Company. In consideration of the grant of the
Restricted Shares by the Company, Participant agrees to render faithful and
efficient services to the Company or any Subsidiary. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 



3

 

 

3. Vesting of Restricted Shares.

 

3.1 In General.

 

(a) Subject to Section 15(c) of Plan in the event of a Change of Control, the
Restricted Shares shall vest at such times as are set forth in the Grant Notice.

 

(b) Subject to Section 15(c) of Plan in the event of a Change of Control,
Restricted Shares that have not vested at the date that Participant’s ceases to
be a Service Provider for any reason (“Termination of Services”) shall remain
unvested, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Participant.

 

3.2 Restrictions. Unless and until the Restricted Shares vest, Participant shall
have no right to sell, assign, transfer, pledge or otherwise encumber Restricted
Shares in any manner. Any purported attempt to sell, assign, transfer, pledge or
otherwise encumber any Restricted Shares under this Agreement shall be void and
shall result in the forfeiture and cancellation of such Restricted Shares. Upon
Participant’s Termination of Services, any Restricted Shares that are unvested
as of the date of such Termination of Service (and whose vesting is not
accelerated pursuant to Section 15(c) of Plan in the event of a Change of
Control) shall be forfeited, and Participant shall have no further rights with
respect to such Restricted Shares under this Agreement or otherwise.

 

3.3 Delivery of Shares. The Restricted Shares shall be registered in book entry
in the name of Participant and shall not be transferred to Participant until the
Restricted Shares have vested in accordance with this Agreement. Participant
acknowledges that prior to the vesting of the Restricted Shares, the
certificates representing the Restricted Shares may be stamped with a legend
indicating the possibility of cancellation and the restrictions on transfer.
Upon vesting of any of the Restricted Shares, such Restricted Shares shall be
transferred or delivered to Participant as soon as practicable thereafter. Upon
such transfer or delivery to Participant, the vested Restricted Shares will not
be subject to any restrictions other than those that may arise under the
securities laws or the Company’s policies.

 

3.4 Tax Withholding. The vesting of the Restricted Shares under this Agreement
will result in Participant’s recognition of income for U.S. and federal tax
purposes (and/or foreign tax purposes, if applicable) and shall be subject to
tax and tax withholdings as appropriate. The Company or any Subsidiary shall
have the authority and the right to deduct or withhold, or require Participant
to remit to the Company, an amount sufficient to satisfy federal, state, local
and foreign taxes (including Participant’s FICA or employment tax obligations)
required by law to be withheld with respect to the vesting of the Restricted
Shares. The Administrator may, in its sole discretion and in satisfaction of the
foregoing requirement, withhold, or allow Participant to elect to have the
Company withhold, Shares otherwise issuable upon the vesting of any of the
Restricted Shares (or allow the surrender of Shares). The number of Shares so
withheld or surrendered shall be limited to the number of Shares that have a
Fair Market Value on the date of withholding or repurchase no greater than the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to supplemental taxable income.

 



4

 

 

Participant agrees to consult with any tax advisors that Participant thinks
necessary in connection with its receipt of the Restricted Shares and
Participant acknowledges that it is not relying, and will not rely, on the
Company or any of its affiliates for any tax advice.

 

3.5 Section 83(b) Election. If Participant makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Shares as of the date of
transfer of the Restricted Shares rather than as of the date or dates upon which
Participant would otherwise be taxable under Section 83 of the Code, Participant
shall be required to deliver a copy of such election to the Company promptly
after filing such election with the Internal Revenue Service.

 

3.6 Rights as Stockholder. Upon issuance of the Restricted Shares and until the
forfeiture or cancellation of the Restricted Shares, Participant shall have,
unless otherwise provided by the Administrator, all of the rights of a
stockholder with respect to the Restricted Shares, subject to the
transferability and other restrictions set forth in this Agreement, including
the right to receive all dividends and other distributions paid or made with
respect to the Shares; provided, however, that, in the sole discretion of the
Administrator, the Administrator may provide that any extraordinary
distributions with respect to the Common Stock received by Participant in the
form of Shares shall be subject to the same vesting and other restrictions as
the Restricted Shares to which they relate.

 

4. Other Provisions.

 

4.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final, binding and conclusive upon Participant, the Company and all other
interested persons. No member of the Committee or the Board, or any employee or
officer of the Company, shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan, this Agreement or
the Restricted Shares.

 

4.2 Adjustments Upon Specified Events. The Administrator may accelerate the
vesting of the Restricted Shares in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Shares contemplated by Section 15(a) of the Plan (including,
without limitation, an extraordinary cash dividend on such Shares), the
Administrator shall make such adjustments as the Administrator deems appropriate
to the Restricted Shares in order to preserve the benefits intended to be made
available to Participant under this Agreement. Participant acknowledges that the
Restricted Shares are subject to adjustment, modification and termination in
certain events as provided in this Agreement and Article 15 of the Plan.

 

4.3 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company (or any other person or entity as designated by the Administrator) at
the Company’s principal office, and any notice to be given to Participant shall
be addressed to Participant at Participant’s last address reflected on the
Company’s records. By a notice given pursuant to this Section 4.3, either party
may hereafter designate a different address for notices to be given to that
party. A notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

 

4.4 Titles and Headings. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

4.5 Governing Law. The laws of the State of New York shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement.

 



5

 

 

4.6 Conformity to Laws. Participant acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, the Exchange Act and the Code, and any
and all regulations and rules promulgated thereunder, state securities laws and
regulations and all other Applicable Law. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Restricted Shares are granted
and shall be administered only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by Applicable Law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

4.7 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided, that except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Restricted Shares in any material way without the prior
written consent of Participant.

 

4.8 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

4.9 Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue to serve as an employee or other
service provider of the Company or any of its Subsidiaries.

 

4.10 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

 

 

6



 

 

 